Citation Nr: 1033251	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed a psychiatric disorder, 
specifically, PTSD, as a result of experiences while serving 
aboard the USS Henrico.  The record reflects that the Veteran was 
stationed on the USS Henrico from August 1965 to May 1968, during 
which time the ship made stops in multiple locations in South 
Vietnam in support of military operations.  Additionally, the 
record reflects 
post-service diagnoses of PTSD, as well as anxiety and 
depression.

The Veteran has alleged a number of stressors.  He has described 
an August 1966 incident in which he witnessed a Marine, who was 
standing on a closely adjacent ship, get shot and fall overboard 
between the two ships.  The injured Marine was rescued and taken 
to Da Nang for treatment.  He also asserts that, during October 
and November 1966, he assisted in transporting dead Marines to 
his ship where they were stored in body bags in food freezers.  
Additionally, the Veteran contends that in February 1967, while 
docked at Da Nang, he witnessed a Vietnamese child blow up 
herself and three Marines with a hand grenade.  The Veteran has 
described several other stressors with less specificity, 
including witnessing a Marine accidentally kill himself when a 
grenade exploded in his grenade launcher, capturing a junk boat 
full of homemade explosives, and his ship navigating through mine 
fields.  
With respect to the August 1966 and October and November 1966 
stressors, the record reflects that the RO requested and obtained 
the ship logs of the USS Henrico for the relevant periods in 
August and October 1966, as well as a portion of the 1966 command 
history for the USS Henrico, which do not reflect the reported 
incidents.  However, it does not appear that the RO made any 
attempt to verify these reported incidents with the United States 
Army & Joint Services Records Research Center (JSRRC).  
Particularly in view of the fact that the Veteran has provided 
specific dates for these reported events, the Board finds that 
this should be accomplished.  

With respect to the Veteran's other reported stressors, the Board 
notes that the revised version of 38 C.F.R. § 3.304(f)(3) is for 
application.  In this regard, the Board notes that VA very 
recently amended its adjudication regulations governing service 
connection for PTSD by liberalizing in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amended 38 C.F.R. 
§ 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) 
and (f)(5), respectively, and by adding a new paragraph (f)(3) 
that reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with who VA has contracted; confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

As such, regardless of the outcome of additional verification 
efforts conducted with respect to the August 1966 and October and 
November 1966 stressors, the Veteran should nevertheless be 
accorded an opportunity to undergo a VA psychiatric examination.

Lastly, VA treatment records reflect that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, although it is unclear for which disability.  As a 
reasonable possibility exists that the SSA records are relevant 
to the Veteran's service connection claim, these records should 
be obtained on remand.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. 
Cir. 2008).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the SSA the records pertinent 
to the Veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  If it 
is determined that these records do not 
exist, or that further efforts to obtain 
these records would be futile, formal 
documentation of such should be associated 
with the claims file.

2.	Contact the JSRRC, or other appropriate 
entity, to ascertain: (1) whether there is 
documentation of a death of Marine falling 
overboard in the vicinity of the USS 
Henrico in August 1966 (Marine Unit either 
2nd Bn 26th Marines or 3rd Bn 3rd Marines); 
and (2) whether the USS Henrico stored or 
transported the remains of deceased 
Marines during August 1966, (Marine unit 
would have been 3rd Bn 3rd Marines) October 
1966, and/or November 1966.  

All verification attempts, and any 
negative responses, should be fully 
documented in the claims file.

3.	Regardless of the outcome of the 
development requested above, scheduled the 
Veteran for a VA psychiatric examination 
which is sufficiently broad to accurately 
determine the current nature, extent, and 
etiology of any chronic acquired 
psychiatric disability.  The claims file, 
including this REMAND, should be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should specifically state that such 
a review was conducted.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner is asked to advance an 
opinion as to whether any claimed in-
service stressor(s) are adequate to 
support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to the 
claimed stressor(s).  The specific 
stressor(s) supporting such a diagnosis 
should be identified. 

Additionally, if an acquired psychiatric 
disorder other than PTSD is diagnosed, the 
examiner should advance an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any chronic acquired 
psychiatric disability had its onset 
during active service or is otherwise 
etiologically related to active service.

A complete rationale should be provided 
for all opinions expressed.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

4.	After the development requested above has 
been completed, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


